UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4681 Name of Registrant: Vanguard Bond Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  June 30, 2011 Item 1: Reports to Shareholders Vanguard Bond Index Funds Semiannual Report June 30, 2011 Vanguard Total Bond Market Index Fund Vanguard Short-Term Bond Index Fund Vanguard Intermediate-Term Bond Index Fund Vanguard Long-Term Bond Index Fund > All sectors of the broad investment-grade U.S. bond market posted solid results for the six months ended June 30, 2011. > The returns of the four Vanguard Bond Index Funds were consistent with those of their target indexes. Results for Investor Shares ranged from 1.61% for the Short-Term Bond Index Fund to 3.57% for the Intermediate-Term Bond Index Fund. > The short-, intermediate-, and long-term Funds matched or outpaced the average return of competitive funds; the Total Bond Market Index Fund was only a step behind its peer group. Contents Your Funds Total Returns. 1 Chairmans Letter. 4 Total Bond Market Index Fund. 8 Short-Term Bond Index Fund. 30 Intermediate-Term Bond Index Fund. 46 Long-Term Bond Index Fund. 64 About Your Funds Expenses. 78 Trustees Approve Advisory Arrangement. 81 Glossary. 82 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Six Months Ended June 30, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Total Bond Market Index Fund Investor Shares 2.56% 1.64% 0.85% 2.49% Admiral Shares 2.67 1.69 0.85 2.54 Signal® Shares 2.67 1.69 0.85 2.54 Institutional Shares 2.71 1.71 0.85 2.56 Institutional Plus Shares 2.73 1.72 0.85 2.57 ETF Shares 2.67 Market Price 2.57 Net Asset Value 2.53 Barclays Capital U.S. Aggregate Float Adjusted Index 2.71 Spliced Intermediate Investment-Grade Funds Average 2.76 Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Vanguard Short-Term Bond Index Fund Investor Shares 0.78% 0.96% 0.65% 1.61% Admiral Shares 0.89 1.02 0.65 1.67 Signal® Shares 0.89 1.02 0.65 1.67 ETF Shares 0.89 Market Price 1.62 Net Asset Value 1.65 Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index 1.77 Spliced 15 Year Investment-Grade Debt Funds Average 1.64 Spliced 15 Year Investment-Grade Debt Funds Average: Based on average returns for 15 Year U.S. Government Funds through December 31, 2001, and average returns for 15 Year Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. 1 Your Funds Total Returns Six Months Ended June 30, 2011 30-Day SEC Income Capital Total Yields Returns Returns Returns Vanguard Intermediate-Term Bond Index Fund Investor Shares 2.82% 1.96% 1.61% 3.57% Admiral Shares 2.93 2.01 1.61 3.62 Signal® Shares 2.93 2.01 1.61 3.62 Institutional Shares 2.97 2.03 1.61 3.64 ETF Shares 2.93 Market Price 3.83 Net Asset Value 3.52 Barclays Capital U.S. 510 Year Government/Credit Float Adjusted Index 3.73 Spliced Intermediate Investment-Grade Funds Average 2.76 Spliced Intermediate Investment-Grade Funds Average: Based on average returns for Intermediate U.S. Government Funds through December 31, 2001, and average returns for Intermediate Investment Grade Debt Funds thereafter. Derived from data provided by Lipper Inc. Vanguard Long-Term Bond Index Fund Investor Shares 4.79% 2.47% 0.50% 2.97% Institutional Shares 4.94 2.55 0.50 3.05 ETF Shares 4.90 Market Price 2.93 Net Asset Value 3.07 Barclays Capital U.S. Long Government/Credit Float Adjusted Index 3.28 Spliced Corporate A-Rated Debt Funds Average 2.87 Spliced Corporate A-Rated Debt Funds Average: Based on average returns for General Government Funds through December 31, 2001, and the average returns for Corporate A-Rated Debt Funds thereafter. Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The tableprovides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. No. 6,879,964 B2; 7,337,138. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Funds Performance at a Glance December 31, 2010 , Through June 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Total Bond Market Index Fund Investor Shares $10.60 $10.69 $0.171 $0.000 Admiral Shares 10.60 10.69 0.177 0.000 Signal Shares 10.60 10.69 0.177 0.000 Institutional Shares 10.60 10.69 0.179 0.000 Institutional Plus Shares 10.60 10.69 0.180 0.000 ETF Shares 80.21 81.11 1.111 0.000 Vanguard Short-Term Bond Index Fund Investor Shares $10.55 $10.61 $0.101 $0.008 Admiral Shares 10.55 10.61 0.107 0.008 Signal Shares 10.55 10.61 0.107 0.008 ETF Shares 80.35 80.93 0.676 0.061 Vanguard Intermediate-Term Bond Index Fund Investor Shares $11.21 $11.35 $0.215 $0.040 Admiral Shares 11.21 11.35 0.221 0.040 Signal Shares 11.21 11.35 0.221 0.040 Institutional Shares 11.21 11.35 0.223 0.040 ETF Shares 82.56 83.78 1.360 0.295 Vanguard Long-Term Bond Index Fund Investor Shares $12.04 $12.10 $0.293 $0.000 Institutional Shares 12.04 12.10 0.302 0.000 ETF Shares 79.07 79.84 1.624 0.000 3 Chairmans Letter Dear Shareholder, In the first half of 2011, the four Vanguard Bond Index Funds captured most of the performance of the broad investment-grade bond market and its short-, intermediate-, and long-term segments. The funds, which primarily invest in U.S. Treasury and agency bonds, government mortgage-backed securities, and corporate bonds, produced solid returns even as interest rates hovered near generational lows. The ride wasnt smooth, however, as investors risk tolerance shifted in reaction to a variety of eventseconomic, political, and even geophysicalin the United States and abroad. Reflecting increased risk-aversion in the past three months, the stock market plunged for a time and a rally in particularly risky high-yield bonds began losing steam. But for investment-grade bonds such as those held by the Bond Index Funds, the growing distaste for risk proved beneficial. For the full six months, the Total Bond Market Index Fund returned 2.49%. Reflecting the most intense demand among the bond segments, the Intermediate-Term Bond Index Fund returned 3.57%, significantly outpacing the average return of peer-group funds. At the other ends of the maturity spectrum, the Short-Term and Long-Term Bond Index Funds returned 1.61% and 2.97%, respectively. (All of these figures are for Investor Shares.) Rising demand and, therefore, rising prices for investment-grade bonds reduced yields 4 for each fund, since bond prices move inversely to yields. For example, the SEC yield for the Total Bond Market Index Fund declined to 2.56% on June 30 from 2.68% six months earlier. After the close of the period, we announced that in late September, the Short-Term Bond Index Fund will introduce lower-cost Institutional and Institutional Plus Shares; the Intermediate- and Long-Term Bond Index Funds will launch Institutional Plus Shares. The new share classes are part of Vanguards ongoing efforts to reduce the cost of investing. The Institutional Shares of Short-Term Bond Index Fund are expected to have an expense ratio of 0.07%. The three funds new Institutional Plus Shares are expected to have an expense ratio of 0.05%. Shifting views of risk created varied results in other markets During the half-year, other parts of the fixed income market experienced the shift in risk appetites differently. For example, municipal securities were hammered early in the period by several factors, including unsettling (and, in our view, overly pessimistic) headlines that raised doubts about their safety. Toward the end, investors worries began to recede, prices rose, and municipals outperformed investment-grade bonds. Ive already noted the decline in appetite that occurred for high-yield bonds, although they still produced a six-month return of about 5%. Market Barometer Total Returns Periods Ended June 30, 2011 Six One Five Years Months Year (Annualized) Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 2.72% 3.90% 6.52% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.42 3.48 4.93 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.14 1.86 Stocks Russell 1000 Index (Large-caps) 6.37% 31.93% 3.30% Russell 2000 Index (Small-caps) 6.21 37.41 4.08 Dow Jones U.S. Total Stock Market Index 6.01 32.26 3.66 MSCI All Country World Index ex USA (International) 3.80 29.73 3.67 CPI Consumer Price Index 2.99% 3.56% 2.15% 5 In global stock markets, investor attitudes swung from giddy optimism about the strength of corporate earnings to fears that the slow, grinding recovery was losing momentum. Stock prices climbed unsteadily, rallying through the first four months of 2011, pulling back as economic news turned gloomier, then bouncing up again at the end of the period. The broad U.S. stock market returned about 6% for the six months. International stock markets finished a few steps behind, restrained by concerns over possible European sovereign-debt defaults and the economic aftershocks of the Japanese natural and nuclear disaster. Gains were modest in emerging markets, too, as big economies such as China and Brazil grappled with inflationary pressures. Throughout the period, money market instruments continued to offer nearly invisible yields, consistent with the Federal Reserve Boards target for short-term interest rates, which since December 2008 has been anchored between 0% and 0.25%. The funds returns strengthened as investors mood changed The half-year ended June 30 was a particu-larly event-filled time for bond investors. During the first three months, investors appeared comfortable with risk as the global economy expanded and the U.S. economy continued its slow-but-steady recovery. Market participants were undeterred by the unfolding events in Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average Total Bond Market Index Fund 0.22% 0.11% 0.11% 0.07% 0.05% 0.11% 0.91% Short-Term Bond Index Fund 0.22 0.11 0.11   0.11 0.87 Intermediate-Term Bond Index Fund 0.22 0.11 0.11 0.07  0.11 0.91 Long-Term Bond Index Fund 0.22   0.07  0.11 1.06 The fund expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the funds annualized expense ratios were: for the Total Bond Market Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.11% for ETF Shares; for the Short-Term Bond Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, and 0.11% for ETF Shares; for the Intermediate-Term Bond Index Fund, 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, and 0.11% for ETF Shares; and for the Long-Term Bond Index Fund, 0.22% for Investor Shares, 0.07% for Institutional Shares, and 0.11% for ETF Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups: For the Total Bond Market Index Fund, Intermediate-Term Investment-Grade Debt Funds; for the Short-Term Bond Index Fund, 15 Year Investment-Grade Debt Funds; for the Intermediate-Term Bond Index Fund, Imtermediate-Term Investment-Grade Debt Funds; for the Long-Term Bond Index Fund, Corporate A-Rated Debt Funds. 6 Japan and the Arab world. Stocks surged and a rally in high-yield bonds continued unabated. In the investment-grade bond market, investors favored corporate issues over higher-credit-quality Treasuries and other U.S.-government-related debt. Intermediate-term bonds were a special focus as many investors traveled farther out on the yield curve in a search for higher yields in reaction to the Feds clampdown on short-term interest rates. Falling demand for U.S. government debt produced negative returns for this segment. Then market sentiment shifted. From April through June, risk-aversion grew as markets wrestled with the potential impact of a variety of events. What had been another simmering sovereign-debt drama in Greece boiled over, heightening worries about potential defaults by other fiscally stretched European nations and the possible effects on financial institutions. Further stoking the uncertainty was unexpected news that the U.S. economic recovery seemed to be slowing, just as investors were engaged in a countdown to the June 30 end of the Federal Reserves stimulative bond-buying program. During the final three months of the period, heightened risk-sensitivity bolstered demand for investment-grade corporate bonds as well as for Treasuries and government-related bonds, despite the debate in Washington over the nations deficit and credit standing. This helped push the returns of the Bond Index Funds into solidly positive territory. Some age-old counsel for an unsettled era Over the decades, our counsel to clients has remained consistent, even boring: Build a broadly diversified, low-cost portfolio that includes a mix of stock and bond funds and short-term investments consistent with your goals and circumstances. Any of the Vanguard Bond Index Funds, with their low costs and broad diversification, can serve as an important component of such a plan. Since the financial crisis, of course, a series of once-hard-to-imagine developments has reverberated through the global stock and bond markets. Is our simple, straightforward counsel still relevant? In a word, yes. Impulsive portfolio changes can do damage to sensible long-term investment plans. A commitment to those plans, by contrast, has proven a reliable strategy for enhancing wealth. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 15, 2011 7 Total Bond Market Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Investor Admiral Signal Institutional Institutional ETF Shares Shares Shares Shares Plus Shares Shares Ticker Symbol VBMFX VBTLX VBTSX VBTIX VBMPX BND Expense Ratio 1 0.22% 0.11% 0.11% 0.07% 0.05% 0.11% 30-Day SEC Yield 2.56% 2.67% 2.67% 2.71% 2.73% 2.67% Financial Attributes Barclays Aggregate Float Adj Fund Index Number of Bonds 4,959 7,979 Yield to Maturity (before expenses) 2.8% 2.8% Average Coupon 4.3% 4.2% Average Duration 5.2 years 5.2 years Average Effective Maturity 7.4 years 7.4 years Short-Term Reserves 1.0%  Sector Diversification (% of portfolio) Asset-Backed 0.3% Commercial Mortgage-Backed 2.6 Finance 7.6 Foreign 4.6 Government Mortgage-Backed 28.5 Industrial 11.1 Treasury/Agency 41.4 Utilities 2.3 Other 1.6 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Spliced Barclays Aggregate FA Index R-Squared 0.99 Beta 1.00 These measures show the degree and timing of the funds fluctuations compared with the index over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 0.9% 1 - 3 Years 24.9 3 - 5 Years 16.7 5 - 10 Years 42.7 10 - 20 Years 6.1 20 - 30 Years 8.5 Over 30 Years 0.2 Distribution by Credit Quality (% of portfolio) U.S. Government 69.7% Aaa 5.3 Aa 5.1 A 10.4 Baa 9.5 For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the annualized expense ratios were 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, 0.07% for Institutional Shares, 0.05% for Institutional Plus Shares, and 0.11% for ETF Shares. 8 Total Bond Market Index Fund Investment Focus 9 Total Bond Market Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2000, Through June 30, 2011 Spliced Barclays Aggregate Investor Shares FA Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 6.52% 1.91% 8.43% 8.44% 2002 5.88 2.38 8.26 10.25 2003 4.64 -0.67 3.97 4.10 2004 4.43 -0.19 4.24 4.34 2005 4.43 -2.03 2.40 2.43 2006 4.97 -0.70 4.27 4.33 2007 5.22 1.70 6.92 6.97 2008 4.85 0.20 5.05 5.24 2009 4.26 1.67 5.93 5.93 2010 3.55 2.87 6.42 6.58 2011 1.64 0.85 2.49 2.71 Spliced Barclays Capital U.S. Aggregate Float Adjusted Index: Barclays Capital U.S. Aggregate Bond Index through December 31, 2009; Barclays Capital U.S. Aggregate Float Adjusted Index thereafter. Note: For 2011, performance data reflect the six months ended June 30, 2011. See Financial Highlights for dividend and capital gains information. 10 Total Bond Market Index Fund Average Annual Total Returns: Periods Ended June 30, 2011 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 12/11/1986 3.55% 6.43% 4.70% 0.71% 5.41% Admiral Shares 11/12/2001 3.66 6.54 4.72 1 0.33 1 5.05 1 Signal Shares 9/1/2006 3.66  4.51 1 1.61 1 6.12 1 Institutional Shares 9/18/1995 3.70 6.58 4.84 0.71 5.55 Institutional Plus Shares 9/18/1995 3.72 6.59 4.84 0.71 5.55 ETF Shares 4/3/2007 Market Price 3.57  6.08 1 Net Asset Value 3.63  6.08 1 1 Return since inception. The creation of the Institutional Plus Shares occurred on February 5, 2010, when Vanguard Total Bond Market Index Fund acquired the net assets of Vanguard Institutional Total Bond Market Index Fund. For the period ended June 30, 2011, the returns and other data shown in the table above reflect a blend of historical performance of the fund's Institutional Shares prior to February 5, 2010, and of the Institutional Plus Shares from then on. 11 Total Bond Market Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of June 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.625% 4/30/13 1,326,825 1,331,177 1.5% United States Treasury Note/Bond 1.750% 8/15/12 972,135 988,389 1.1% United States Treasury Note/Bond 6.250% 8/15/23 703,410 891,685 1.0% United States Treasury Note/Bond 1.375% 1/15/13 797,325 809,412 0.9% United States Treasury Note/Bond 1.375% 10/15/12 753,200 763,436 0.8% United States Treasury Note/Bond 1.000% 5/15/14 753,845 758,677 0.8% United States Treasury Note/Bond 1.875% 2/28/14 711,580 733,482 0.8% United States Treasury Note/Bond 0.375% 10/31/12 586,091 586,548 0.7% United States Treasury Note/Bond 2.750% 10/31/13 542,353 569,383 0.6% United States Treasury Note/Bond 1.125% 12/15/12 511,075 516,743 0.6% United States Treasury Note/Bond 3.000% 9/30/16 468,850 495,518 0.5% United States Treasury Note/Bond 3.375% 11/15/19 471,533 491,205 0.5% United States Treasury Note/Bond 4.500% 8/15/39 477,314 487,977 0.5% United States Treasury Note/Bond 4.750% 8/15/17 420,505 483,253 0.5% United States Treasury Note/Bond 2.500% 6/30/17 462,350 470,945 0.5% United States Treasury Note/Bond 1.750% 3/31/14 457,675 470,188 0.5% United States Treasury Note/Bond 3.500% 5/15/20 434,678 453,426 0.5% United States Treasury Note/Bond 2.125% 11/30/14 434,659 450,620 0.5% United States Treasury Note/Bond 4.750% 2/15/37 402,960 430,978 0.5% United States Treasury Note/Bond 3.125% 5/15/21 431,980 430,360 0.5% United States Treasury Note/Bond 3.875% 5/15/18 376,346 411,982 0.5% United States Treasury Note/Bond 3.125% 9/30/13 383,305 405,406 0.5% United States Treasury Note/Bond 4.625% 2/15/40 388,401 404,908 0.4% United States Treasury Note/Bond 0.625% 1/31/13 390,210 391,736 0.4% United States Treasury Note/Bond 1.500% 6/30/16 381,300 376,416 0.4% United States Treasury Note/Bond 2.750% 2/28/18 355,600 363,825 0.4% United States Treasury Note/Bond 8.750% 8/15/20 244,040 357,367 0.4% United States Treasury Note/Bond 3.625% 2/15/20 337,909 357,180 0.4% United States Treasury Note/Bond 9.875% 11/15/15 262,900 356,887 0.4% United States Treasury Note/Bond 2.625% 6/30/14 338,590 356,630 0.4% 12 Total Bond Market Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets United States Treasury Note/Bond 5.125% 5/15/16 297,030 345,018 0.4% United States Treasury Note/Bond 8.750% 5/15/17 250,815 344,126 0.4% United States Treasury Note/Bond 2.750% 5/31/17 323,780 334,860 0.4% United States Treasury Note/Bond 4.375% 11/15/39 334,296 334,400 0.4% United States Treasury Note/Bond 2.375% 2/28/15 317,857 331,963 0.4% United States Treasury Note/Bond 3.000% 8/31/16 310,075 328,146 0.4% United States Treasury Note/Bond 4.750% 2/15/41 302,765 321,736 0.4% United States Treasury Note/Bond 3.125% 1/31/17 300,145 318,013 0.4% United States TreasuryNote/Bond 3.625% 2/15/21 298,705 311,167 0.3% United States Treasury Note/Bond 2.375% 10/31/14 282,985 295,852 0.3% United States Treasury Note/Bond 7.875% 2/15/21 208,392 292,074 0.3% United States Treasury Note/Bond 3.250% 6/30/16 271,865 291,447 0.3% United States Treasury Note/Bond 1.750% 7/31/15 277,368 281,920 0.3% United States Treasury Note/Bond 0.375%11.250% 3/15/1211/15/40 10,919,109 11,711,133 12.9% 32,237,594 35.6% Agency Bonds and Notes 1 Federal Home Loan Bank of Chicago 5.625% 6/13/16 3,705 4,117 0.0% 1 Federal Home Loan Banks 0.875%5.625% 8/22/127/15/36 935,580 1,001,251 1.1% 1 Federal Home Loan Mortgage Corp. 0.000%6.750% 7/15/127/15/32 1,396,183 1,488,885 1.7% 1 Federal National Mortgage Assn. 4.375% 9/15/12 279,675 293,262 0.3% 1 Federal National Mortgage Assn. 0.000%8.200% 7/30/127/15/37 1,555,996 1,671,779 1.9% Agency Bonds and NotesOther  571,987 0.6% 5,031,281 5.6% Conventional Mortgage-Backed Securities ,1,2 Fannie Mae Pool 4.500% 7/1/41 491,850 508,912 0.6% ,1,2 Fannie Mae Pool 5.000% 7/1/41 327,000 347,336 0.4% ,1,2 Fannie Mae Pool 3.500%11.000% 7/1/117/1/41 9,950,847 10,588,375 11.7% ,1,2 Freddie Mac Gold Pool 4.500% 7/1/41 443,875 458,581 0.5% ,1,2 Freddie Mac Gold Pool 4.000% 7/1/26 312,225 324,911 0.4% ,1,2 Freddie Mac Gold Pool 3.500% 7/1/26 307,050 312,617 0.4% ,1,2 Freddie Mac Gold Pool 3.500%10.000% 7/1/117/1/41 6,133,590 6,543,846 7.2% 1,2 Freddie Mac Non Gold Pool 8.000%9.500% 7/1/16-3/1/20 56 62 0.0% ,2 Ginnie Mae I Pool 3.500%11.500% 9/15/117/1/41 2,971,797 3,197,587 3.5% ,2 Ginnie Mae II Pool 4.500% 7/1/41 539,375 567,352 0.6% ,2 Ginnie Mae II Pool 3.500%8.500% 4/20/187/1/41 2,133,189 2,286,504 2.5% 25,136,083 27.8% Nonconventional Mortgage-Backed Securities 1,2 Fannie Mae Pool 2.318%6.260% 11/1/324/1/41 425,882 445,103 0.5% 1,2 Freddie Mac 7/1 ARM 5.551% 1/1/38 9,226 9,901 0.0% 1,2 Freddie Mac Non Gold Pool 2.477%-6.398% 4/1/33-12/1/40 382,323 401,320 0.4% 2 Ginnie Mae II Pool 2.500%5.000% 6/20/296/20/41 83,768 85,607 0.1% 941,931 1.0% Total U.S. Government and Agency Obligations (Cost $61,328,595) 70.0% 3 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $2,486,757)  3.0% 13 Total Bond Market Index Fund Market Percentage Value of Net ($000) Assets Corporate Bonds Finance 3 Banking  4,432,654 4.9% 3 Brokerage  144,102 0.2% 3 Finance Companies  709,729 0.8% 3 Insurance  1,121,569 1.2% Other Finance  42,588 0.0% Real Estate Investment Trusts  332,709 0.4% 6,783,351 7.5% Industrial 3 Basic Industry  995,875 1.1% 3 Capital Goods  934,355 1.0% 3 Communication  2,012,601 2.2% Consumer Cyclical  1,048,129 1.2% 3 Consumer Noncyclical  2,449,046 2.7% 3 Energy  1,311,819 1.4% Other Industrial  18,474 0.0% 3 Technology  790,168 0.9% 3 Transportation  350,286 0.4% 9,910,753 10.9% Utilities 3 Electric  1,397,835 1.6% 3 Natural Gas  638,618 0.7% Other Utility  7,914 0.0% 2,044,367 2.3% Total Corporate Bonds (Cost $17,706,091) 20.7% 3 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $3,917,295)  4.5% Taxable Municipal Bonds (Cost $796,939)  0.9% Coupon Shares Temporary Cash Investment Money Market Fund 4,5 Vanguard Market Liquidity Fund (Cost $4,686,105) 0.140% 4,686,104,814 4,686,105 5.2% ^Total Investments (Cost $90,921,782) 104.3% Other Assets and Liabilities Other Assets 1,765,024 2.0% Liabilities 5 (5,692,824) (6.3%) (4.3%) Net Assets 100.0% 14 Total Bond Market Index Fund Amount ($000) Statement of Assets and Liabilities Assets Investments in Securities, at Value 94,460,488 Receivables for Investment Securities Sold 760,208 Accrued Income Receivable 703,861 Receivables for Capital Shares Issued 193,670 Other Assets 107,285 Total Assets 96,225,512 Liabilities Payables for Investment Securities Purchased 5,388,046 Other Liabilities 5 304,778 Total Liabilities 5,692,824 Net Assets 90,532,688 At June 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 86,684,716 Undistributed Net Investment Income 27,415 Accumulated Net Realized Gains 281,851 Unrealized Appreciation (Depreciation) 3,538,706 Net Assets Investor SharesNet Assets Applicable to 1,169,835,924 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares Admiral SharesNet Assets Applicable to 2,670,525,058 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares Signal SharesNet Assets Applicable to 916,842,257 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareSignal Shares 15 Total Bond Market Index Fund Amount ($000) Institutional SharesNet Assets Applicable to 1,958,151,420 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Shares Institutional Plus SharesNet Assets Applicable to 796,954,946 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInstitutional Plus Shares ETF SharesNet Assets Applicable to 126,200,000 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareETF Shares See Note A in Notes to Financial Statements.  Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of June 30, 2011. ^ The total value of securities on loan is $80,586,000.  Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 2 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 3 Certain of the funds securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2011, the aggregate value of these securities was $416,241,000, representing 0.5% of net assets. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $82,835,000 of collateral received for securities on loan. See accompanying Notes, which are an integral part of the Financial Statements. 16 Total Bond Market Index Fund Statement of Operations Six Months Ended June 30, 2011 ($000) Investment Income Income Interest 1 1,511,894 Security Lending 613 Total Income 1,512,507 Expenses The Vanguard GroupNote B Investment Advisory Services 3,090 Management and AdministrativeInvestor Shares 11,381 Management and AdministrativeAdmiral Shares 11,281 Management and AdministrativeSignal Shares 3,232 Management and AdministrativeInstitutional Shares 2,864 Management and AdministrativeInstitutional Plus Shares 485 Management and AdministrativeETF Shares 3,143 Marketing and DistributionInvestor Shares 2,536 Marketing and DistributionAdmiral Shares 2,531 Marketing and DistributionSignal Shares 1,427 Marketing and DistributionInstitutional Shares 3,336 Marketing and DistributionInstitutional Plus Shares 1,079 Marketing and DistributionETF Shares 1,476 Custodian Fees 446 Shareholders ReportsInvestor Shares 112 Shareholders ReportsAdmiral Shares 113 Shareholders ReportsSignal Shares 52 Shareholders ReportsInstitutional Shares 104 Shareholders ReportsInstitutional Plus Shares 7 Shareholders ReportsETF Shares 132 Trustees Fees and Expenses 43 Total Expenses 48,870 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $2,768,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Total Bond Market Index Fund Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 1,463,637 2,844,259 Realized Net Gain (Loss) 309,108 510,477 Change in Unrealized Appreciation (Depreciation) 428,271 1,501,294 Net Increase (Decrease) in Net Assets Resulting from Operations 2,201,016 4,856,030 Distributions Net Investment Income Investor Shares (216,390) (688,791) Admiral Shares (460,156) (742,912) Signal Shares (155,140) (300,220) Institutional Shares (347,826) (663,596) Institutional Plus Shares (127,255) (169,547) ETF Shares (129,455) (279,193) Realized Capital Gain 1 Investor Shares  (67,415) Admiral Shares  (120,242) Signal Shares  (36,929) Institutional Shares  (91,189) Institutional Plus Shares  (27,393) ETF Shares  (40,157) Total Distributions (1,436,222) (3,227,584) Capital Share Transactions Investor Shares (2,038,223) (5,708,328) Admiral Shares 1,112,253 8,963,563 Signal Shares 904,196 159,700 Institutional Shares 342,801 4,361,442 Institutional Plus Shares 2,089,556 6,329,913 ETF Shares 1,082,639 2,668,702 Net Increase (Decrease) from Capital Share Transactions 3,493,222 16,774,992 Total Increase (Decrease) 4,258,016 18,403,438 Net Assets Beginning of Period End of Period 2 1 Includes fiscal 2010 short-term gain distributions totaling $130,494,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net AssetsEnd of Period includes undistributed net investment income of $27,415,000 and $0. See accompanying Notes, which are an integral part of the Financial Statements. 18 Total Bond Market Index Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .171 .362 .421 .477 .501 .485 Net Realized and Unrealized Gain (Loss) on Investments .090 .297 .170 .020 .170 (.070) Total from Investment Operations .261 .659 .591 .497 .671 .415 Distributions Dividends from Net Investment Income (.171) (.362) (.421) (.477) (.501) (.485) Distributions from Realized Capital Gains  (.047)     Total Distributions (.171) (.409) (.421) (.477) (.501) (.485) Net Asset Value, End of Period Total Return 1 2.49% 6.42% 5.93% 5.05% 6.92% 4.27% Ratios/Supplemental Data Net Assets, End of Period (Millions) $12,504 $14,437 $19,555 $29,687 $29,532 $23,769 Ratio of Total Expenses to Average Net Assets 0.22% 0.22% 0.22% 0.20% 0.19% 0.20% Ratio of Net Investment Income to Average Net Assets 3.26% 3.38% 4.09% 4.73% 5.02% 4.88% Portfolio Turnover Rate 2 79% 3 75% 3 80% 61% 54% 63% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 3 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 19 Total Bond Market Index Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .177 .374 .432 .486 .510 .494 Net Realized and Unrealized Gain (Loss) on Investments .090 .297 .170 .020 .170 (.070) Total from Investment Operations .267 .671 .602 .506 .680 .424 Distributions Dividends from Net Investment Income (.177) (.374) (.432) (.486) (.510) (.494) Distributions from Realized Capital Gains  (.047)     Total Distributions (.177) (.421) (.432) (.486) (.510) (.494) Net Asset Value, End of Period Total Return 2.54% 6.54% 6.04% 5.15% 7.02% 4.36% Ratios/Supplemental Data Net Assets, End of Period (Millions) $28,544 $27,200 $17,932 $12,978 $10,232 $7,900 Ratio of Total Expenses to Average Net Assets 0.11% 0.11% 0.12% 0.11% 0.10% 0.11% Ratio of Net Investment Income to Average Net Assets 3.37% 3.49% 4.19% 4.82% 5.11% 4.97% Portfolio Turnover Rate 1 79% 2 75% 2 80% 61% 54% 63% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 2 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 20 Total Bond Market Index Fund Financial Highlights Signal Shares Six Months Sept. 1, Ended 2006 1 to For a Share Outstanding June 30, Year Ended December 31, Dec. 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .177 .374 .432 .486 .510 .166 Net Realized and Unrealized Gain (Loss) on Investments .090 .297 .170 .020 .170 .050 Total from Investment Operations .267 .671 .602 .506 .680 .216 Distributions Dividends from Net Investment Income (.177) (.374) (.432) (.486) (.510) (.166) Distributions from Realized Capital Gains  (.047)     Total Distributions (.177) (.421) (.432) (.486) (.510) (.166) Net Asset Value, End of Period Total Return 2.54% 6.54% 6.04% 5.15% 7.02% 2.18% Ratios/Supplemental Data Net Assets, End of Period (Millions) $9,800 $8,813 $8,450 $7,372 $5,414 $632 Ratio of Total Expenses to Average Net Assets 0.11% 0.11% 0.12% 0.11% 0.10% 0.11% 2 Ratio of Net Investment Income to Average Net Assets 3.37% 3.49% 4.19% 4.82% 5.11% 4.97% 2 Portfolio Turnover Rate 3 79% 4 75% 4 80% 61% 54% 63% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 4 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 21 Total Bond Market Index Fund Financial Highlights Institutional Shares Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 2006 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .179 .378 .437 .490 .513 .498 Net Realized and Unrealized Gain (Loss) on Investments .090 .297 .170 .020 .170 (.070) Total from Investment Operations .269 .675 .607 .510 .683 .428 Distributions Dividends from Net Investment Income (.179) (.378) (.437) (.490) (.513) (.498) Distributions from Realized Capital Gains  (.047)     Total Distributions (.179) (.425) (.437) (.490) (.513) (.498) Net Asset Value, End of Period Total Return 2.56% 6.58% 6.09% 5.19% 7.05% 4.40% Ratios/Supplemental Data Net Assets, End of Period (Millions) $20,930 $20,419 $15,692 $12,431 $9,492 $8,257 Ratio of Total Expenses to Average Net Assets 0.07% 0.07% 0.07% 0.07% 0.07% 0.07% Ratio of Net Investment Income to Average Net Assets 3.41% 3.53% 4.24% 4.86% 5.14% 5.01% Portfolio Turnover Rate 1 79% 2 75% 2 80% 61% 54% 63% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 2 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 22 Total Bond Market Index Fund Financial Highlights Institutional Plus Shares Six Months Feb. 5, Ended 2010 1 to June 30, Dec. 31, For a Share Outstanding Throughout Each Period 2011 2010 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .180 .343 Net Realized and Unrealized Gain (Loss) on Investments .090 .147 Total from Investment Operations .270 .490 Distributions Dividends from Net Investment Income (.180) (.343) Distributions from Realized Capital Gains  (.047) Total Distributions (.180) (.390) Net Asset Value, End of Period Total Return 2.57% 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $8,518 $6,358 Ratio of Total Expenses to Average Net Assets 0.05% 0.05% 2 Ratio of Net Investment Income to Average Net Assets 3.43% 3.55% 2 Portfolio Turnover Rate 3 79% 4 75% 4 The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. See Note G in Notes to Financial Statements. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 4 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Total Bond Market Index Fund Financial Highlights ETF Shares Six Months April 3, Ended 2007 1 to June 30, Year Ended December 31, Dec. 31, For a Share Outstanding Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income 1.328 2.793 3.163 3.525 2.351 Net Realized and Unrealized Gain (Loss) on Investments .683 2.256 1.380 .320 1.660 Total from Investment Operations 2.011 5.049 4.543 3.845 4.011 Distributions Dividends from Net Investment Income (1.111) (2.793) (3.163) (3.525) (2.351) Distributions from Realized Capital Gains  (.356)    Total Distributions (1.111) (3.149) (3.163) (3.525) (2.351) Net Asset Value, End of Period Total Return 2.53% 6.51% 6.03% 5.18% 5.45% Ratios/Supplemental Data Net Assets, End of Period (Millions) $10,236 $9,048 $6,242 $2,946 $1,095 Ratio of Total Expenses to Average Net Assets 0.11% 0.11% 0.12% 0.10% 0.11% 2 Ratio of Net Investment Income to Average Net Assets 3.37% 3.49% 4.19% 4.83% 5.10% 2 Portfolio Turnover Rate 3 79% 4 75% 4 80% 61% 54% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Inception. 2 Annualized. 3 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares, including ETF Creation Units. 4 Includes 34% and 28% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Total Bond Market Index Fund Notes to Financial Statements Vanguard Total Bond Market Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the funds investments are in corporate debt instruments; the issuers abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers six classes of shares: Investor Shares, Admiral Shares, Signal Shares, Institutional Shares, Institutional Plus Shares, and ETF Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares, Signal Shares, Institutional Shares, and Institutional Plus Shares are designed for investors who meet certain administrative, service, and account-size criteria. ETF Shares are listed for trading on the NYSE Arca, Inc.; they can be purchased and sold through a broker. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 3. Mortgage Dollar Rolls: The fund has entered into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously purchases similar securities for future settlement at a lower price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold; it is compensated by interest earned on the sale proceeds and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys securities from a dealer pursuant to a TBA transaction and simultaneously sells similar securities for future settlement. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the funds portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by entering into mortgage dollar rolls with only highly rated counterparties, allocating transactions among numerous counter-parties, and monitoring exposure to each counterparty. 25 Total Bond Market Index Fund In April 2011, the Financial Accounting Standards Board adopted Accounting Standards Update (ASU) 201103, Transfers and Servicing (Topic 860)Reconsideration of Effective Control for Repurchase Agreements. The ASU takes effect for periods beginning after December 15, 2011. Under the ASU, certain mortgage-dollar-roll transactions that previously would have been accounted for as purchases and sales may be accounted for as financing transactions. Treating these transactions as financing would have no impact on total return, but certain transactions that previously resulted in realized gains and losses would instead be reflected in net income and unrealized gains and losses. Management is currently assessing whether the ASU will affect the accounting for the funds mortgage-dollar-roll transactions. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and for the period ended June 30, 2011, and has concluded that no provision for federal income tax is required in the funds financial statements. 5. Distributions: Distributions from net investment income are declared daily by all share classes except ETF Shares, and paid on the first business day of the following month. Monthly income dividends from ETF Shares, and annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 6. Security Lending: The fund has lent its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. Effective in August 2011, the fund is no longer permitted to lend its securities. 7. Other: Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At June 30, 2011, the fund had contributed capital of $14,145,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 5.66% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 26 Total Bond Market Index Fund Level 1  Quoted prices in active markets for identical securities. Level 2  Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3  Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the funds investments as of June 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations  63,346,889  Asset-Backed/Commercial Mortgage-Backed Securities  2,753,705  Corporate Bonds  18,738,468 3 Sovereign Bonds  4,111,069  Taxable Municipal Bonds  824,249  Temporary Cash Investments 4,686,105   Total 4,686,105 89,774,380 3 The following table summarizes changes in investments valued based on Level 3 inputs during the six months ended June 30, 2011: Investments in Corporate Bonds Amount Valued Based on Level 3 Inputs ($000) Balance as of December 31, 2010 29 Change in Unrealized Appreciation (Depreciation) (26) Balance as of June 30, 2011 3 D. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The funds tax-basis capital gains and losses are determined only at the end of each fiscal year. During the six months ended June 30, 2011, the fund realized $5,116,000 of net capital gains resulting from in-kind redemptionsin which shareholders exchanged fund shares for securities held by the fund rather than for cash. Because such gains are not taxable to the fund, and are not distributed to shareholders, they have been reclassified from accumulated net realized gains to paid-in capital. At June 30, 2011, the cost of investment securities for tax purposes was $90,921,782,000. Net unrealized appreciation of investment securities for tax purposes was $3,538,706,000, consisting of unrealized gains of $3,707,085,000 on securities that had risen in value since their purchase and $168,379,000 in unrealized losses on securities that had fallen in value since their purchase. 27 Total Bond Market Index Fund E. During the six months ended June 30, 2011, the fund purchased $3,674,888,000 of investment securities and sold $2,704,229,000 of investment securities, other than U.S. government securities and temporary cash investments. Purchases and sales of U.S. government securities were $33,966,910,000 and $31,519,309,000, respectively. F. Capital share transactions for each class of shares were: Six Months Ended Year Ended June 30, 2011 December 31, 2010 Amount Shares Amount Shares ($000) (000) ($000) (000) Investor Shares Issued 1,707,582 160,613 6,696,013 630,298 Issued in Lieu of Cash Distributions 206,906 19,466 711,525 66,797 Redeemed (3,952,711) (372,361) (13,115,866) (1,223,913) Net Increase (Decrease)Investor Shares (2,038,223) (192,282) (5,708,328) (526,818) Admiral Shares Issued 3,154,898 297,371 11,942,039 1,114,390 Issued in Lieu of Cash Distributions 418,467 39,358 782,810 73,488 Redeemed (2,461,112) (232,412) (3,761,286) (353,873) Net Increase (Decrease)Admiral Shares 1,112,253 104,317 8,963,563 834,005 Signal Shares Issued 2,608,540 245,767 3,777,846 355,374 Issued in Lieu of Cash Distributions 135,942 12,784 295,468 27,753 Redeemed (1,840,286) (173,155) (3,913,614) (367,943) Net Increase (Decrease)Signal Shares 904,196 85,396 159,700 15,184 Institutional Shares Issued 3,911,741 367,967 9,066,632 852,560 Issued in Lieu of Cash Distributions 326,645 30,724 707,590 66,393 Redeemed (3,895,585) (367,015) (5,412,780) (508,354) Net Increase (Decrease)Institutional Shares 342,801 31,676 4,361,442 410,599 Institutional Plus Shares Issued 2,667,092 251,557 3,762,449 352,823 Issued in Connection with Acquisition of Institutional Total Bond Market Index Fund   4,235,240 403,613 Issued in Lieu of Cash Distributions 116,857 10,987 174,330 16,321 Redeemed (694,393) (65,443) (1,842,106) (172,903) Net Increase (Decrease)Institutional Plus Shares 2,089,556 197,101 6,329,913 599,854 ETF Shares Issued 1,227,033 15,200 2,861,499 35,500 Issued in Lieu of Cash Distributions     Redeemed (144,394) (1,800) (192,797) (2,400) Net Increase (Decrease)ETF Shares 1,082,639 13,400 2,668,702 33,100 28 Total Bond Market Index Fund G. As of the close of business on February 5, 2010, the fund acquired all the net assets of Vanguard Institutional Total Bond Market Fund pursuant to a plan of reorganization approved by the funds board of trustees. The acquisition was accomplished by a tax-free exchange of 403,613,000 shares of the fund for 80,272,000 shares of Institutional Total Bond Index Market Fund outstanding as of the close of business on February 5, 2010. Shares of Institutional Total Bond Market Index were exchanged for new Institutional Plus Shares of the fund. The Institutional Total Bond Market Index Funds net assets as of the close of business on February 5, 2010, of $4,235,240,000, including $134,921,000 of unrealized appreciation, were combined with the funds net assets. The net assets of the fund immediately before the acquisition were $70,363,886,000. The net assets of the fund immediately following the acquisition were $74,599,126,000. H. In preparing the financial statements as of June 30, 2011, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. 29 Short-Term Bond Index Fund Fund Profile As of June 30, 2011 Share-Class Characteristics Investor Admiral Signal ETF Shares Shares Shares Shares Ticker Symbol VBISX VBIRX VBSSX BSV Expense Ratio 1 0.22% 0.11% 0.11% 0.11% 30-Day SEC Yield 0.78% 0.89% 0.89% 0.89% Financial Attributes Barclays 15 Year Gov/ Credit Barclays Float Adj Aggregate Fund Index FA Index Number of Bonds 1,322 2,385 7,979 Yield to Maturity (before expenses) 1.1% 1.2% 2.8% Average Coupon 2.6% 2.8% 4.2% Average Duration 2.6 years 2.6 years 5.2 years Average Effective Maturity 2.7 years 2.8 years 7.4 years Short-Term Reserves 1.2%   Sector Diversification (% of portfolio) Finance 10.2% Foreign 7.3 Government Mortgage-Backed 0.1 Industrial 10.8 Treasury/Agency 69.6 Utilities 1.5 Other 0.5 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are not backed by the full faith and credit of the U.S. government. Volatility Measures Spliced Barclays Spliced 15 Year Barclays Gov/Credit Aggregate FA Index FA Index R-Squared 0.99 0.82 Beta 1.03 0.50 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 0.9% 1 - 3 Years 62.0 3 - 5 Years 37.1 Distribution by Credit Quality (% of portfolio) U.S. Government 69.7% Aaa 5.3 Aa 7.1 A 11.0 Baa 6.9 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated April 26, 2011, and represent estimated costs for the current fiscal year. For the six months ended June 30, 2011, the annualized expense ratios were 0.22% for Investor Shares, 0.11% for Admiral Shares, 0.11% for Signal Shares, and 0.11% for ETF Shares. 30 Short-Term Bond Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): December 31, 2000, Through June 30, 2011 Spliced Barclays 15 Year Gov/Credit Investor Shares FA Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 5.88% 3.00% 8.88% 9.03% 2002 4.60 1.50 6.10 8.12 2003 3.22 0.15 3.37 3.35 2004 2.98 -1.28 1.70 1.85 2005 3.48 -2.17 1.31 1.44 2006 4.39 -0.30 4.09 4.22 2007 4.79 2.43 7.22 7.27 2008 3.95 1.48 5.43 5.12 2009 2.91 1.37 4.28 4.62 2010 2.22 1.70 3.92 4.08 2011 0.96 0.65 1.61 1.77 Spliced Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index: Barclays Capital U.S. 15 Year Government/Credit Bond Index through December 31, 2009;Barclays Capital U.S. 15 Year Government/Credit Float Adjusted Index thereafter. Note: For 2011, performance data reflect the six months ended June 30, 2011. See Financial Highlights for dividend and capital gains information. 31 Short-Term Bond Index Fund Average Annual Total Returns: Periods Ended June 30, 2011 Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 3/1/1994 2.56% 5.20% 3.62% 0.68% 4.30% Admiral Shares 11/12/2001 2.68 5.30 3.62 1 0.38 1 4.00 1 Signal Shares 3/30/2007 2.68  3.31 1 1.70 1 5.01 1 ETF Shares 4/3/2007 Market Price 2.59  5.03 1 Net Asset Value 2.67  5.01 1 1 Return since inception. 32 Short-Term Bond Index Fund Financial Statements (unaudited) Statement of Net AssetsInvestments Summary As of June 30, 2011 This Statement summarizes the funds holdings by asset type. Details are reported for each of the funds 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the funds net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the funds holdings is available electronically on vanguard.com and on the Securities and Exchange Commissions website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 1.375% 9/15/12 526,295 533,121 2.4% United States Treasury Note/Bond 2.500% 3/31/15 395,038 414,233 1.9% United States Treasury Note/Bond 1.375% 10/15/12 398,515 403,931 1.8% United States Treasury Note/Bond 0.625% 4/30/13 393,625 394,916 1.8% United States Treasury Note/Bond 1.375% 11/15/12 372,267 377,561 1.7% United States Treasury Note/Bond 2.375% 10/31/14 355,785 371,963 1.7% United States Treasury Note/Bond 2.625% 7/31/14 352,140 371,124 1.7% United States Treasury Note/Bond 1.375% 1/15/13 358,220 363,651 1.6% United States Treasury Note/Bond 2.625% 6/30/14 335,485 353,360 1.6% United States Treasury Note/Bond 1.750% 5/31/16 351,350 351,680 1.6% United States Treasury Note/Bond 1.500% 6/30/16 288,100 284,409 1.3% United States Treasury Note/Bond 0.625% 12/31/12 274,465 275,538 1.3% United States Treasury Note/Bond 0.750% 6/15/14 270,225 269,803 1.2% United States Treasury Note/Bond 1.750% 3/31/14 262,345 269,517 1.2% United States Treasury Note/Bond 1.250% 10/31/15 270,925 268,511 1.2% United States Treasury Note/Bond 0.625% 2/28/13 266,575 267,575 1.2% United States Treasury Note/Bond 1.875% 2/28/14 249,925 257,618 1.2% United States Treasury Note/Bond 0.750% 3/31/13 254,318 255,750 1.2% United States Treasury Note/Bond 2.125% 12/31/15 246,400 252,792 1.1% United States Treasury Note/Bond 3.625% 5/15/13 237,100 251,141 1.1% United States Treasury Note/Bond 1.875% 4/30/14 233,705 240,936 1.1% United States Treasury Note/Bond 2.125% 11/30/14 229,550 237,979 1.1% United States Treasury Note/Bond 2.250% 5/31/14 224,990 234,446 1.1% United States Treasury Note/Bond 1.375% 11/30/15 233,650 232,372 1.1% United States Treasury Note/Bond 0.500% 5/31/13 225,200 225,376 1.0% United States Treasury Note/Bond 0.375% 6/30/13 221,700 221,285 1.0% United States Treasury Note/Bond 2.375% 2/28/15 210,482 219,823 1.0% United States Treasury Note/Bond 2.125% 2/29/16 213,865 218,844 1.0% United States Treasury Note/Bond 1.875% 6/30/15 210,803 215,645 1.0% United States Treasury Note/Bond 2.000% 4/30/16 212,140 215,222 1.0% 33 Short-Term Bond Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets United States Treasury Note/Bond 1.375% 2/15/13 211,178 214,510 1.0% United States Treasury Note/Bond 1.125% 12/15/12 206,905 209,200 0.9% United States Treasury Note/Bond 1.750% 7/31/15 196,235 199,455 0.9% United States Treasury Note/Bond 1.125% 6/15/13 193,093 195,567 0.9% United States Treasury Note/Bond 0.500% 11/30/12 190,295 190,740 0.9% United States Treasury Note/Bond 1.750% 4/15/13 177,045 181,167 0.8% United States Treasury Note/Bond 0.625% 1/31/13 161,125 161,755 0.7% United States Treasury Note/Bond 1.375% 3/15/13 154,148 156,653 0.7% United States Treasury Note/Bond 2.750% 10/31/13 142,705 149,817 0.7% United States Treasury Note/Bond 3.125% 9/30/13 127,345 134,688 0.6% United States Treasury Note/Bond 4.000% 11/15/12 114,685 120,438 0.5% United States Treasury Note/Bond 2.375% 9/30/14 106,675 111,592 0.5% United States Treasury Note/Bond 2.375% 3/31/16 104,597 108,144 0.5% United States Treasury Note/Bond 1.250% 9/30/15 107,454 106,716 0.5% United States Treasury Note/Bond 2.500% 4/30/15 94,417 98,991 0.4% United States Treasury Note/Bond 1.250% 8/31/15 94,883 94,409 0.4% United States Treasury Note/Bond 2.125% 5/31/15 80,975 83,670 0.4% United States Treasury Note/Bond 1.750% 1/31/14 79,245 81,400 0.4% United States Treasury Note/Bond 0.375%11.250% 8/15/123/31/16 1,186,582 1,251,125 5.7% 12,700,159 57.6% Agency Bonds and Notes 1 Federal Home Loan Bank of Chicago 5.625% 6/13/16 4,325 4,806 0.0% 1 Federal Home Loan Banks 0.875%5.500% 8/22/1212/12/14 591,555 612,116 2.8% 1 Federal Home Loan Mortgage Corp. 4.500% 7/15/13 101,135 109,095 0.5% 1 Federal Home Loan Mortgage Corp. 2.875% 2/9/15 84,950 89,605 0.4% 1 Federal Home Loan Mortgage Corp. 0.375%5.500% 7/15/125/27/16 619,765 641,410 2.9% 1 Federal National Mortgage Assn. 0.375%5.250% 7/30/124/11/16 923,845 962,477 4.4% 2 General Electric Capital Corp. 2.000%2.625% 9/28/1212/28/12 59,700 61,225 0.3% Agency Bonds and NotesOther  205,033 0.9% 2,685,767 12.2% Total U.S. Government and Agency Obligations (Cost $15,126,173) 69.8% 3 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $18,850)  0.1% Corporate Bonds Finance 3 Banking  1,589,958 7.2% Brokerage  47,879 0.2% Finance Companies General Electric Capital Corp. 1.875%5.900% 8/13/125/9/16 153,400 159,783 0.7% Finance CompaniesOther  79,952 0.4% Insurance  229,163 1.0% Other Finance  17,199 0.1% Real Estate Investment Trusts Arden Realty LP 5.250% 3/1/15 1,250 1,347 0.0% Real Estate Investment TrustsOther  64,358 0.3% 2,189,639 9.9% 34 Short-Term Bond Index Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Industrial 3 Basic Industry  216,099 1.0% Capital Goods General Electric Co. 5.000% 2/1/13 28,900 30,668 0.2% Capital GoodsOther  181,200 0.8% 3 Communication  458,025 2.1% Consumer Cyclical  224,401 1.0% Consumer Noncyclical  642,223 2.9% 3 Energy  232,490 1.0% Other Industrial  1,915 0.0% 3 Technology  258,739 1.2% Transportation  44,364 0.2% 2,290,124 10.4% Utilities 3 Electric  229,102 1.1% Natural Gas  92,870 0.4% 321,972 1.5% Total Corporate Bonds (Cost $4,630,788) 21.8% Sovereign Bonds (U.S. Dollar-Denominated) European Investment Bank 1.250%4.625% 9/14/125/16/16 288,475 295,790 1.4% ^,4 Kreditanstalt fuer Wiederaufbau 1.250%5.125% 1/14/136/1/16 238,000 245,493 1.1% 4 Landwirtschaftliche Rentenbank 1.875%5.250% 7/2/122/15/16 45,325 46,340 0.2% Sovereign Bonds (U.S. Dollar-Denominated)Other  1,011,173 4.6% Total Sovereign Bonds (Cost $1,555,550) 7.3% Taxable Municipal Bonds (Cost $24,231)  0.1% Shares Temporary Cash Investment Money Market Fund 5,6 Vanguard Market Liquidity Fund (
